             Case:20-11875-KHT Doc#:1 Filed:03/13/20                                  Entered:03/13/20 12:10:45 Page1 of 32
                                                                                                                                                 3/13/20 12:42PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF COLORADO

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Windsor Waterjet, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Waterjet Wonders
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  565 Logistics Drive
                                  Windsor, CO 80550
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Weld                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       waterjetwonders.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 1
              Case:20-11875-KHT Doc#:1 Filed:03/13/20                                      Entered:03/13/20 12:10:45 Page2 of 32
                                                                                                                                                     3/13/20 12:42PM

Debtor    Windsor Waterjet, Inc.                                                                       Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
            Case:20-11875-KHT Doc#:1 Filed:03/13/20                                     Entered:03/13/20 12:10:45 Page3 of 32
                                                                                                                                                         3/13/20 12:42PM

Debtor   Windsor Waterjet, Inc.                                                                    Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                          All of the assets of the corporation are located at its leased business premises.
                                                          Rhondda and Stanley Wells are the landlords for this property are in need of getting
                                                Other     possession of their property back.
                                                                              565 Logistics Drive
                                             Where is the property?           Windsor, CO, 80550-0000
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No

                                                Yes.    Insurance agency      Insurance coverage lapsed on March 9, 2020
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 3
             Case:20-11875-KHT Doc#:1 Filed:03/13/20                                    Entered:03/13/20 12:10:45 Page4 of 32
                                                                                                                                                     3/13/20 12:42PM

Debtor    Windsor Waterjet, Inc.                                                                   Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 13, 2020
                                                  MM / DD / YYYY


                             X   /s/ Jamie Williams                                                       Jamie Williams
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Ross J. Wabeke                                                        Date March 13, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Ross J. Wabeke 10327
                                 Printed name

                                 Ross J. Wabeke
                                 Firm name

                                 Attorney at Law
                                 315 East 7th Street
                                 Loveland, CO 80537
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     970-667-2101                  Email address      rosswabeke@gmail.com

                                 10327 CO
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
           Case:20-11875-KHT Doc#:1 Filed:03/13/20                                              Entered:03/13/20 12:10:45 Page5 of 32
                                                                                                                                                3/13/20 12:42PM




 Fill in this information to identify the case:

 Debtor name         Windsor Waterjet, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 13, 2020                          X /s/ Jamie Williams
                                                                       Signature of individual signing on behalf of debtor

                                                                       Jamie Williams
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case:20-11875-KHT Doc#:1 Filed:03/13/20                                                                        Entered:03/13/20 12:10:45 Page6 of 32
                                                                                                                                                                                                      3/13/20 12:42PM


 Fill in this information to identify the case:

 Debtor name            Windsor Waterjet, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           64,490..00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            64,490.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            27,461.58

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$            64,415.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $              91,876.58




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           Case:20-11875-KHT Doc#:1 Filed:03/13/20                                      Entered:03/13/20 12:10:45 Page7 of 32
                                                                                                                                                       3/13/20 12:42PM


 Fill in this information to identify the case:

 Debtor name          Windsor Waterjet, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

          No. Go to Part 2.
          Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number
                     Checking account at Stearns Bank.The
            3.1.     account is overdrawn.                                                                   1740                                     Unknown



 4.                                         The Debtor has sold several items of personal property. Because several
            Other cash equivalents (Identify all)
            creditors may have ACH payments set up the Debtor has not deposited that money and has instead given
            it to its attorney. Debtor's attorney has $1,503 in cash and a check for $5,200 that he is holding to be
            turned over to the Trustee.

 5.         Total of Part 1.                                                                                                                      $6,703.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

         No. Go to Part 3.
         Yes Fill in the information below.                                                                                                          $10,000.00
The Debtor has paid a $10,000 deposit on its lease with Rhondda and Stanley Wells. The Debtor has not paid rent
to the Wells for the months of February and March 2020.
 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

         No. Go to Part 4.
         Yes Fill in the information below.


 Part 4:           Investments
13. Does the debtor own any investments?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case:20-11875-KHT Doc#:1 Filed:03/13/20                                      Entered:03/13/20 12:10:45 Page8 of 32
                                                                                                                                          3/13/20 12:42PM



 Debtor         Windsor Waterjet, Inc.                                                        Case number (If known)
                Name


        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           See attached list of all corporate assets. The
           estimated liquidation value of the assets is
           $47,796.00                                                                  Unknown       Liquidation                       $47,796.00




 51.       Total of Part 8.                                                                                                        $47,796.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
             No
             Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case:20-11875-KHT Doc#:1 Filed:03/13/20                                     Entered:03/13/20 12:10:45 Page9 of 32
                                                                                                                              3/13/20 12:42PM



 Debtor         Windsor Waterjet, Inc.                                                       Case number (If known)
                Name



        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
           Case:20-11875-KHT Doc#:1 Filed:03/13/20                                                         Entered:03/13/20 12:10:45 Page10 of 32
                                                                                                                                                                          3/13/20 12:42PM



 Debtor          Windsor Waterjet, Inc.                                                                              Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $6,703.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $10,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $47,796.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $64,499.00          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                    64,499.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
          Case:20-11875-KHT Doc#:1 Filed:03/13/20                                  Entered:03/13/20 12:10:45 Page11 of 32
                                                                                                                                                 3/13/20 12:42PM


 Fill in this information to identify the case:

 Debtor name         Windsor Waterjet, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case:20-11875-KHT Doc#:1 Filed:03/13/20                                                     Entered:03/13/20 12:10:45 Page12 of 32
                                                                                                                                                               3/13/20 12:42PM


 Fill in this information to identify the case:

 Debtor name         Windsor Waterjet, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $4,656.00         $2,600.00
           Allan Krebs                                               Check all that apply.
           1790 North Jameson Lane                                      Contingent
           Montecito, CA 93108                                          Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2019-2020                                                 Customer deposit for work to be done
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $750.00         $750.00
           Elite Interior Decorating                                 Check all that apply.
           Melissa Turturro                                             Contingent
           25 Elizabeth Court                                           Unliquidated
           Staten Island, NY 10307                                      Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2019-2020                                                 Customer deposit for work to be done
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   52690                               Best Case Bankruptcy
           Case:20-11875-KHT Doc#:1 Filed:03/13/20                                                     Entered:03/13/20 12:10:45 Page13 of 32
                                                                                                                                                                 3/13/20 12:42PM


 Debtor       Windsor Waterjet, Inc.                                                                          Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         Unknown           Unknown
           Jason Hrakpo                                              Check all that apply.
           67 Elissa Lane                                               Contingent
           Yonkers, NY 10710                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2019-2020                                                 Customer deposit for work to be done
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $5,949.00         $2,600.00
           Keith Blackburn                                           Check all that apply.
           6228 W. Avenue L 12                                          Contingent
           Lancaster, CA 93536                                          Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2019-2020                                                 Customer deposit for work to be done
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.5       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $7,489.58         $2,600.00
           Scott Theodore                                            Check all that apply.
           234 Inverness Dr. S #8101                                    Contingent
           Englewood, CO 80112                                          Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2019-2020                                                 Customer deposit for work to be done
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.6       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         Unknown           Unknown
           Teresa Ulickas                                            Check all that apply.
           10 Saddle Brook Ct.                                          Contingent
           Tomball, TX 77375                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2019-2020                                                 Customer deposit for work to be done
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case:20-11875-KHT Doc#:1 Filed:03/13/20                                              Entered:03/13/20 12:10:45 Page14 of 32
                                                                                                                                                         3/13/20 12:42PM


 Debtor       Windsor Waterjet, Inc.                                                                  Case number (if known)
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $345.00
          ACH Foam                                                              Contingent
          5250 N. Sherman                                                       Unliquidated
          Denver, CO 80216                                                      Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Supplies and materials
          Last 4 digits of account number       1789
                                                                             Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,915.00
          Acierno & Company                                                     Contingent
          436 Lincoln St.                                                       Unliquidated
          Denver, CO 80203                                                      Disputed
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Customer deposit for work to be done
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,427.00
          Capital One Bank                                                      Contingent
          PO Box 60599                                                          Unliquidated
          City of Industry, CA 91716-0599                                       Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Charge card purchases all for business purposes
          Last 4 digits of account number 4043
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Comcast Business                                                      Contingent
          PO Box 60533                                                          Unliquidated
          City of Industry, CA 91716-0533                                       Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Possible cellular and internet bills.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $724.00
          Daltile                                                               Contingent
          PO Box 209058                                                         Unliquidated
          Dallas, TX 75320-9058                                                 Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Supplies and materials
          Last 4 digits of account number       6129
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,645.00
          Flow International Corp.                                              Contingent
          23500 64th Ave.                                                       Unliquidated
          Kent, WA 98032                                                        Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Supplies and materials
          Last 4 digits of account number       2527
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,959.00
          G. Fazio Construction Co., Inc.                                       Contingent
          58-41 63rd St.                                                        Unliquidated
          Maspeth, NY 11378                                                     Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Customer deposit for work to be done
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-11875-KHT Doc#:1 Filed:03/13/20                                              Entered:03/13/20 12:10:45 Page15 of 32
                                                                                                                                                         3/13/20 12:42PM


 Debtor       Windsor Waterjet, Inc.                                                                  Case number (if known)
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Gallegoes Sanitation Inc.                                             Contingent
          PO Box 1986                                                           Unliquidated
          Fort Collins, CO 80522                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trash service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $525.00
          Hennco Waterjet Supply                                                Contingent
          PO Box 26                                                             Unliquidated
          Andover, MN 55304                                                     Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Supplies and materials
          Last 4 digits of account number       2831
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.00
          International Waterjet Parts                                          Contingent
          PO Box 74008444                                                       Unliquidated
          Chicago, IL 60674-8444                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Supplies and materials
          Last 4 digits of account number 5220
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Ionos                                                                 Contingent
          701 Lee Road                                                          Unliquidated
          Suite 300                                                             Disputed
          Chesterbrook, PA 19087
                                                                             Basis for the claim:    Web hosting
          Date(s) debt was incurred 2020
          Last 4 digits of account number       2151                         Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Ivey Custom Homes                                                     Contingent
          Liza Dewald                                                           Unliquidated
          Knoxville, TN 37934                                                   Disputed
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Dispute over work done.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,542.00
          Lowes                                                                 Contingent
          PO Box 530970                                                         Unliquidated
          Atlanta, GA 30353-0970                                                Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Charge card purchases all for business purposes
          Last 4 digits of account number 8436
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $518.00
          M S International, Inc.                                               Contingent
          18250 E. 40th Ave. Ste 30                                             Unliquidated
          Aurora, CO 80011                                                      Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Supplies and materials
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-11875-KHT Doc#:1 Filed:03/13/20                                              Entered:03/13/20 12:10:45 Page16 of 32
                                                                                                                                                         3/13/20 12:42PM


 Debtor       Windsor Waterjet, Inc.                                                                  Case number (if known)
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $607.00
          Metal Distributors                                                    Contingent
          1400 E. Mulberry                                                      Unliquidated
          Fort Collins, CO 80524                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Supplies and materials
          Last 4 digits of account number       1353
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Michael C. Payne                                                      Contingent
          Coan, Payton & Payne, LLC                                             Unliquidated
          1711 61st Avenue, Suite 100                                           Disputed
          Greeley, CO 80634
                                                                             Basis for the claim:    Attorney for Rhondda and Stanley Wells
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,103.00
          Natural Stone Resources                                               Contingent
          1800 East Via Burton Street                                           Unliquidated
          Anaheim, CA 92806                                                     Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Supplies and materials
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,448.00
          R+L Carriers                                                          Contingent
          PO Box 10020                                                          Unliquidated
          Port William, OH 45164-2000                                           Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Shipping charges
          Last 4 digits of account number T565
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $451.00
          Reddaway, Inc.                                                        Contingent
          26401 Network Place                                                   Unliquidated
          Chicago, IL 60673-1264                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Shipping charges
          Last 4 digits of account number       sev
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          The Bailey Company                                                    Contingent
          601 Corporate Circle                                                  Unliquidated
          Golden, CO 80401                                                      Disputed
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Customer deposit for work to be done
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Town of Windsor                                                       Contingent
          301 Walnut Street                                                     Unliquidated
          Windsor, CO 80550                                                     Disputed
          Date(s) debt was incurred      2020                                Basis for the claim:    Possible utility bill
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case:20-11875-KHT Doc#:1 Filed:03/13/20                                             Entered:03/13/20 12:10:45 Page17 of 32
                                                                                                                                                                     3/13/20 12:42PM


 Debtor       Windsor Waterjet, Inc.                                                                  Case number (if known)
              Name

 3.22      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $1,000.00
           United Design Stone, LLC                                             Contingent
           13825 Jefferson Hwy                                                  Unliquidated
           Baton Rouge, LA 70817                                                Disputed
           Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Customer deposit for work to be done
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.23      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $4,517.00
           United Western Denver                                                Contingent
           6201 East 42nd Avenue                                                Unliquidated
           Denver, CO 80216                                                     Disputed
           Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Supplies and materials
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.24      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    Unknown
           Xcel Energy                                                          Contingent
           PO Box 9477                                                          Unliquidated
           Minneapolis, MN 55484-9477                                           Disputed
           Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Utility charges
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.25      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $2,249.00
           YRC Freight                                                          Contingent
           PO Box 93151                                                         Unliquidated
           Chicago, IL 60673-3151                                               Disputed
           Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Shipping charges
           Last 4 digits of account number 4086
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the            Last 4 digits of
                                                                                                      related creditor (if any) listed?                  account number, if
                                                                                                                                                         any
 4.1       Atlas Roofing Corp.
           PO Box 403977                                                                              Line     3.1
           Atlanta, GA 30384-3977
                                                                                                             Not listed. Explain

 4.2       M S International, Inc.
           A/R Department                                                                             Line     3.14
           2095 N. Batavia St.
                                                                                                             Not listed. Explain
           Orange, CA 92865


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                       18,844.58
 5b. Total claims from Part 2                                                                            5b.    +     $                       63,176.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                            82,020.58




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 6 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
          Case:20-11875-KHT Doc#:1 Filed:03/13/20                                    Entered:03/13/20 12:10:45 Page18 of 32
                                                                                                                                                  3/13/20 12:42PM


 Fill in this information to identify the case:

 Debtor name         Windsor Waterjet, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   The Debtor entered into
             lease is for and the nature of               a lease of its main
             the debtor's interest                        business premises
                                                          located at 565 Logistics
                                                          Drive, Windsor, CO
                                                          80550 with the Wells
                                                          commencing on
                                                          January 1, 2020 and
                                                          ending December
                                                          31.2024. The lease is
                                                          guaranteed by Jamie
                                                          and Alica Williams.
                  State the term remaining                4 years and 9 months
                                                                                     Stanley and Rhondda Wells
             List the contract number of any                                         4725 Valley Oak Drive
                   government contract                                               Loveland, CO 80538




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
          Case:20-11875-KHT Doc#:1 Filed:03/13/20                                 Entered:03/13/20 12:10:45 Page19 of 32
                                                                                                                                                3/13/20 12:42PM


 Fill in this information to identify the case:

 Debtor name         Windsor Waterjet, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Jamie and Alica                   480 Wind River Dr.                                ACH Foam                           D
             Williams                          Windsor, CO 80550                                                                    E/F       3.1
                                               The Williams may have liability on this
                                                                                                                                    G
                                               debt.




    2.2      Jamie and Alica                   480 Wind River Dr.                                Daltile                            D
             Williams                          Windsor, CO 80550                                                                    E/F       3.5
                                               The Williams may have liability on this
                                                                                                                                    G
                                               debt.




    2.3      Jamie and Alica                   480 Wind River Dr.                                Flow International                 D
             Williams                          Windsor, CO 80550                                 Corp.                              E/F       3.6
                                               The Williams may have liability on this
                                                                                                                                    G
                                               debt.




    2.4      Jamie and Alica                   480 Wind River Dr.                                Hennco Waterjet                    D
             Williams                          Windsor, CO 80550                                 Supply                             E/F       3.9
                                               The Williams may have liability on this
                                                                                                                                    G
                                               debt.




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case:20-11875-KHT Doc#:1 Filed:03/13/20                                Entered:03/13/20 12:10:45 Page20 of 32
                                                                                                                                        3/13/20 12:42PM



 Debtor       Windsor Waterjet, Inc.                                                     Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.5      Jamie and Alica                   480 Wind River Dr.                             International Waterjet        D
             Williams                          Windsor, CO 80550                              Parts                         E/F       3.10
                                               The Williams may have liability on this
                                                                                                                            G
                                               debt.




    2.6      Jamie and Alica                   480 Wind River Dr.                             M S International, Inc.       D
             Williams                          Windsor, CO 80550                                                            E/F       3.14
                                               The Williams may have liability on this
                                                                                                                            G
                                               debt.




    2.7      Jamie and Alica                   480 Wind River Dr.                             Metal Distributors            D
             Williams                          Windsor, CO 80550                                                            E/F       3.15
                                               The Williams may have liability on this
                                                                                                                            G
                                               debt.




    2.8      Jamie and Alica                   480 Wind River Dr.                             Natural Stone                 D
             Williams                          Windsor, CO 80550                              Resources                     E/F       3.17
                                               The Williams may have liability on this
                                                                                                                            G
                                               debt.




    2.9      Jamie and Alica                   480 Wind River Dr.                             R+L Carriers                  D
             Williams                          Windsor, CO 80550                                                            E/F       3.18
                                               The Williams may have liability on this
                                                                                                                            G
                                               debt.




    2.10     Jamie and Alica                   480 Wind River Dr.                             Reddaway, Inc.                D
             Williams                          Windsor, CO 80550                                                            E/F       3.19
                                               The Williams may have liability on this
                                                                                                                            G
                                               debt.




    2.11     Jamie and Alica                   480 Wind River Dr.                             United Western                D
             Williams                          Windsor, CO 80550                              Denver                        E/F       3.23
                                               The Williams may have liability on this
                                                                                                                            G
                                               debt.




Official Form 206H                                                        Schedule H: Your Codebtors                                  Page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case:20-11875-KHT Doc#:1 Filed:03/13/20                                Entered:03/13/20 12:10:45 Page21 of 32
                                                                                                                                        3/13/20 12:42PM



 Debtor       Windsor Waterjet, Inc.                                                          Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.12     Jamie and Alica                   480 Wind River Dr.                                  YRC Freight              D
             Williams                          Windsor, CO 80550                                                            E/F       3.25
                                               The Williams may have liability on this ebt.
                                                                                                                            G




    2.13     Jamie and Alica                   480 Wind River Dr.                                  Jason Hrakpo             D
             Williams                          Windsor, CO 80550                                                            E/F       2.3
                                               The Williams may have liability on this
                                                                                                                            G
                                               debt.




    2.14     Jamie and Alica                   480 Wind River Dr.                                  Keith Blackburn          D
             Williams                          Windsor, CO 80550                                                            E/F       2.4
                                               The Williams may have liability on this
                                                                                                                            G
                                               debt.




    2.15     Jamie and Alica                   480 Wind River Dr.                                  Scott Theodore           D
             Williams                          Windsor, CO 80550                                                            E/F       2.5
                                               The Williams may have liability on this
                                                                                                                            G
                                               debt.




    2.16     Jamie and Alica                   480 Wind River Dr.                                  Teresa Ulickas           D
             Williams                          Windsor, CO 80550                                                            E/F       2.6
                                               The Williams may have liability on this
                                                                                                                            G
                                               debt.




    2.17     Jamie and Alica                   480 Wind River Dr.                                  The Bailey Company       D
             Williams                          Windsor, CO 80550                                                            E/F       3.20
                                               The Williams may have liability on this
                                                                                                                            G
                                               debt.




    2.18     Jamie and Alica                   480 Wind River Dr.                                  United Design Stone,     D
             Williams                          Windsor, CO 80550                                   LLC                      E/F       3.22
                                               The Williams may have liability on this
                                                                                                                            G
                                               debt.




Official Form 206H                                                        Schedule H: Your Codebtors                                  Page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case:20-11875-KHT Doc#:1 Filed:03/13/20                            Entered:03/13/20 12:10:45 Page22 of 32
                                                                                                                                        3/13/20 12:42PM



 Debtor       Windsor Waterjet, Inc.                                                  Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.19     Jamie R.                          480 Wind River Dr.                          Capital One Bank                 D
             Williams                          Windsor, CO 80550                                                            E/F       3.3
                                                                                                                            G




    2.20     Jamie R.                          480 Wind River Drive.                       Lowes                            D
             Williams                          Windsor, CO 80550                                                            E/F       3.13
                                                                                                                            G




Official Form 206H                                                     Schedule H: Your Codebtors                                     Page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case:20-11875-KHT Doc#:1 Filed:03/13/20                                           Entered:03/13/20 12:10:45 Page23 of 32
                                                                                                                                                          3/13/20 12:42PM




 Fill in this information to identify the case:

 Debtor name         Windsor Waterjet, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $38,363.00
       From 1/01/2020 to Filing Date                                                                                                        NOTE: Total business
                                                                                                                                                expenses for this
                                                                                                                                           period were $57,753.73
                                                                                                                                             resulting in a loss of
                                                                                                   Other                                               $19,390.73.


       For prior year:                                                                             Operating a business                               $365,837.00
       From 1/01/2019 to 12/31/2019                                                                                                         NOTE: Total business
                                                                                                                                               expenses for this
                                                                                                                                                     period were
                                                                                                                                            $492,201.12 resulting
                                                                                                                                                      in a loss of
                                                                                                   Other                                            $126,364.12.
       NOTE: Jamie Williams purchased the corporate stock of Waterjet Wonders, Ltd., on July 17, 2019 from Frank and Lynn
       Pinteric. Jamie Willimas paid the Pinterics $190,000 for their stock. Since the time of this purchase of stock through
       January of 2020 Jamie Williams and his wife put in an additional $93,000 into the corporation to keep it operating until
       they reached the point where all their resources were depleted and they were unable to put in any more.
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case:20-11875-KHT Doc#:1 Filed:03/13/20                                           Entered:03/13/20 12:10:45 Page24 of 32
                                                                                                                                                             3/13/20 12:42PM

 Debtor       Windsor Waterjet, Inc.                                                                    Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Stanley and Rhondda Wells                                   12/26/2019                       $21,328.31                Secured debt
               4725 Valley Oak Drive                                       $5,000.00                                                  Unsecured loan repayments
               Loveland, CO 80538                                          which was                                                  Suppliers or vendors
                                                                           the rent                                                   Services
                                                                           deposit                                                    Other The Wells are the
                                                                           1/7/2020                                              landlords for the business
                                                                           $11,328.31                                            premises leased by the
                                                                           which was                                             Debtor.
                                                                           for January
                                                                           2020 rent
                                                                           1/31/2020
                                                                           $5,000.00
                                                                           which was
                                                                           the other half
                                                                           of the rent
                                                                           deposit
       3.2.
               Natural Stone Resources                                     12/26/2019                         $7,440.50               Secured debt
               1800 East Via Burton Street                                 $7,440.50                                                  Unsecured loan repayments
               Anaheim, CA 92806                                           was paid via                                               Suppliers or vendors
                                                                           credit card                                                Services
                                                                           on                                                         Other
                                                                           purchases
                                                                           made more
                                                                           than 60 days
                                                                           before.

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                 Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case:20-11875-KHT Doc#:1 Filed:03/13/20                                              Entered:03/13/20 12:10:45 Page25 of 32
                                                                                                                                                               3/13/20 12:42PM

 Debtor        Windsor Waterjet, Inc.                                                                       Case number (if known)




           None.

                Case title                                       Nature of case               Court or agency's name and               Status of case
                Case number                                                                   address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                     Description of the gifts or contributions                  Dates given                             Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss           Value of property
       how the loss occurred                                                                                                                                     lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates                    Total amount or
                 the transfer?                                                                                                                                   value
                 Address
       11.1.     Ross J. Wabeke
                 Attorney at Law
                 315 East 7th Street                                                                                           February
                 Loveland, CO 80537                                                                                            17, 2020                       $3,000.00

                 Email or website address
                 rosswabeke@gmail.com

                 Who made the payment, if not debtor?
                 Jamie and Alicia Williams



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           Case:20-11875-KHT Doc#:1 Filed:03/13/20                                           Entered:03/13/20 12:10:45 Page26 of 32
                                                                                                                                                         3/13/20 12:42PM

 Debtor       Windsor Waterjet, Inc.                                                                     Case number (if known)



       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value
       13.1                                                      Prior to ceasing operations the Debtor
       .                                                         sold misc. personal property consisting
                                                                 of packing supplies, several filing
                                                                 cabinets, an air compressor, various
                                                                 racks, a sofa, and a conference table and
                                                                 chairs. The amount received for these
                                                                 items was $4,379.00. Some of this money
                                                                 was deposited into the Debtor's checking
                                                                 account. Approximately $2,202.00 of this
                                                                 amount was paid in cash. From the cash
                                                                 an employee of the Debtor whose
                                                                 paycheck bounced was paid $517.00 in                    Mid February
               Unrelated third parties                           cash and the remainder of $1,503.00 is                  2020 to March
                                                                 being held by Debtor's attorney.                        9, 2020                        $4,379.00

               Relationship to debtor



       13.2 Liquid Impact Waterjet, LLC                          A Daewoo Doosan model GC25P-3
       .    2825 Sagebrush Drive                                 forklift and a cabinet on wheels were sold
               Fort Collins, CO 80525                            for their fair market value of $5,200.00.               March 6, 2020                  $5,200.00

               Relationship to debtor
               none


 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-11875-KHT Doc#:1 Filed:03/13/20                                            Entered:03/13/20 12:10:45 Page27 of 32
                                                                                                                                                      3/13/20 12:42PM

 Debtor      Windsor Waterjet, Inc.                                                                     Case number (if known)



16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None
    A. Debtor still has in its possession some nearly finished work that was ordered and paid for by Walter and Teresa Ulickas.
The medallions that have been made for them are set aside and marked at the Debtor's business location. The customers
(Ulickas) will have to arrange for packing and shipping.

  B. Debtor has raw material for medallions that were to be made for Scott Theodore has has paid the Debtor for the
medallions. The raw material (tiles) have been set aside and are considered to belong to the customer.


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
          Case:20-11875-KHT Doc#:1 Filed:03/13/20                                            Entered:03/13/20 12:10:45 Page28 of 32
                                                                                                                                                                3/13/20 12:42PM

 Debtor      Windsor Waterjet, Inc.                                                                     Case number (if known)



      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       MIke Mehle, CPA                                                                                                            July 2019 to
                    185 N. College Ave.                                                                                                        present.
                    Fort Collins, CO 80524
       26a.2.       Jamie Williams                                                                                                             Jamie Williams as
                    480 Wind River Rd.                                                                                                         President of the
                    Windsor, CO 80550                                                                                                          corporation has
                                                                                                                                               been involved with
                                                                                                                                               keeping the books
                                                                                                                                               and records of the
                                                                                                                                               corporation since
                                                                                                                                               the corporation was
                                                                                                                                               formed in July 2019
                                                                                                                                               up to the present.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
          Case:20-11875-KHT Doc#:1 Filed:03/13/20                                            Entered:03/13/20 12:10:45 Page29 of 32
                                                                                                                                                        3/13/20 12:42PM

 Debtor      Windsor Waterjet, Inc.                                                                     Case number (if known)



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.3.       Alicia Williams                                                                                                      Alicia Williams has
                    480 Wind River Drive                                                                                                 been involved with
                    Windsor, CO 80550                                                                                                    keeping the
                                                                                                                                         corporate books
                                                                                                                                         and records from
                                                                                                                                         when the
                                                                                                                                         corporation was
                                                                                                                                         formed in July of
                                                                                                                                         2019 to the present.

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

                None

       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.1.       There have been no audits of corp. books



    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

                None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

                None

       Name and address
       26d.1.       No corp. financial statements have been



27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jamie Williams                                 480 Wind River Dr.                                  Jamie Williams is the                 Jamie
                                                      Windsor, CO 80550                                   President of the corporation.         Williams
                                                                                                                                                owns 100% of
                                                                                                                                                the stock of
                                                                                                                                                the
                                                                                                                                                corporation.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case:20-11875-KHT Doc#:1 Filed:03/13/20                                            Entered:03/13/20 12:10:45 Page30 of 32
                                                                                                                                                       3/13/20 12:42PM

 Debtor       Windsor Waterjet, Inc.                                                                    Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Alicia Williams                                480 Wind River Dr.                                  Alicia Williams is the Vice
                                                      Windsor, CO 80550                                   President and
                                                                                                          Secretary/Treasurer of the
                                                                                                          corporaion.


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1                                                      Jamie Williams received regular
       .                                                         bi-weekly payroll checks from the
                                                                 corporation of $4,000 per pay check
                                                                 gross except for one check that was for
                                                                 $3,000 gross. These checks were paid
                                                                 from the end of July 2019 through
                                                                 November 2019 at which time no further
                                                                 pay roll checks were paid to him. In
               Jamie Williams                                    addition, Jamie Williams was paid $4,300
               480 Wind River Drive                              in the fall of 2019 that was not in the form
               Windsor, CO 80550                                 of a paycheck.

               Relationship to debtor
               President and 100% stock
               holder


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
          Case:20-11875-KHT Doc#:1 Filed:03/13/20                                            Entered:03/13/20 12:10:45 Page31 of 32
                                                                                                                                               3/13/20 12:42PM

 Debtor      Windsor Waterjet, Inc.                                                                     Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 12, 2020

 /s/ Jamie Williams                                                     Jamie Williams
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
          Case:20-11875-KHT Doc#:1 Filed:03/13/20                                    Entered:03/13/20 12:10:45 Page32 of 32
                                                                                                                                    3/13/20 12:42PM




                                                               United States Bankruptcy Court
                                                                      District of Colorado
 In re      Windsor Waterjet, Inc.                                                                 Case No.
                                                                                Debtor(s)          Chapter     7




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       March 13, 2020                                          /s/ Jamie Williams
                                                                     Jamie Williams/President
                                                                     Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
